UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-50356 EAST COAST DIVERSIFIED CORPORATION (Exact name of registrant as specified in its charter) Nevada 55-0840109 (State or other jurisdiction of incorporation or organization) (IRS Employee Identification No.) 120 Interstate North Parkway SE, #445 Atlanta, GA (Address of principal executive offices) (Zip Code) (770) 953-4184 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yeso No x As of as of November 10, 2010 the registrant had58,826,493 shares of its Common Stock, $0.001 par value, outstanding. EAST COAST DIVERSIFIED CORPORATION FORM 10-Q September 30, 2010 INDEX Page PART IFINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations For the Three and Nine Months Ended September 30, 2010 and 2009, (unaudited) 5 Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2010 and 2009, (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition & Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART IIOTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 26 Item 4. Removed & Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURE 27 2 PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements East Coast Diversified Corporation and Subsidiary Consolidated Balance Sheets September 30, December 31, (unaudited) ASSETS Current Assets Cash $ $ Accounts receivable (net of allowance for doubtful accounts of $0 and $260,577 respectively) Inventory - Prepaid expenses - Supplier advances Total Current Assets Property and Equipment, net Other assets Capitalized research and development costs (net of accumulated amortization of $511,022 and $367,210 respectively) Escrow deposits Security deposits Total Other Assets Total Assets $ $ See notes to unaudited consolidated financial statements. 3 East Coast Diversified Corporation and Subsidiary Consolidated Balance Sheets September 30, December 31, (unaudited) LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Bank overdraft $
